t c summary opinion united_states tax_court obie harris and quincy ramsay petitioners v commissioner of internal revenue respondent docket no 5038-06s filed date obie harris pro_se stephen j neubeck for respondent ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the only issue we must decide is whether petitioners are entitled to a dollar_figure alimony deduction they claimed on their tax_return for the taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioners resided in dayton ohio on date petitioner obie harris mr harris left the marital home he jointly owned and shared with his then spouse carrie harris ms harris by temporary order first temporary order dated date the common pleas court of the record is not clear as to the specific items making up the dollar_figure deducted on the return but it is apparent that petitioners included some child_support payments in this amount at trial respondent conceded that petitioners were entitled to deduct dollar_figure of the dollar_figure alimony deduction claimed on their return respondent’s determination to disallow the alimony deduction resulted in an increase in petitioners’ adjusted_gross_income and a decrease in their tentative_minimum_tax certain miscellaneous_itemized_deductions deductible only to the extent that they exceed a percentage of petitioners’ adjusted_gross_income were reduced the decrease in the tentative_minimum_tax also reduced petitioners’ alternative_minimum_tax liability our determination will affect these adjustments montgomery county ohio division of domestic relations common pleas court directed mr harris in relevant part as follows it is further ordered that plaintiff mr harris shall pay to defendant ms harris by way of temporary spousal support the sum of dollar_figure per month beginning if defendant is residing in the marital residence plaintiff shall have the right option and privilege of discharging this monthly spousal support by paying the mortgage rent including taxes and insurance and basic utilities at the marital residence on date ms harris through counsel requested from the common pleas court a temporary order of custody parenting time and child_support by temporary order second temporary order dated date and in accordance with the agreement by mr and ms harris the common pleas court directed mr harris in relevant part as follows temporary child_support shall be dollar_figure per child per week for four children totaling dollar_figure per week temporary child_support payments shall be made through the office of defendant’s attorney on date the common pleas court issued a final judgment and decree of divorce divorce decree between mr and ms harris under the title spousal support the common pleas court directed mr harris in relevant part as follows ohio statutory law provides that during the pendency of any divorce or legal_separation proceeding the court may award reasonable temporary spousal support to either party ohio rev code ann sec b anderson it also provides that any award of spousal support made under this section shall terminate upon the death of either party unless the order containing the award expressly provides otherwise id the plaintiff obligor mr harris shall pay as and for spousal support dollar_figure per month beginning date and ending date to be discharged in equal amounts according to the pay schedule of the plaintiff obligor the plaintiff obligor shall pay an additional dollar_figure per month in spousal support beginning date and ending date or upon the re- marriage or death of the defendant obligee representing the mortgage payment for the defendant obligee this additional spousal support shall be paid directly to the mortgage company the common pleas court also directed mr harris to pay as and for child_support dollar_figure per child per month for four children for a total of dollar_figure per month to be discharged in equal amounts according to the pay schedule of the plaintiff obligor pursuant to the divorce decree both spousal and child_support payments were required to be made through the ohio child_support payment central mr harris met his obligations under the first temporary order by opting to make the monthly mortgage payments of dollar_figure beginning in date mr and ms harris were jointly liable on this mortgage mr harris timely made payments in directed by the above-mentioned common pleas court temporary orders and divorce decree including the dollar_figure mortgage payments for the months of may through december and the dollar_figure monthly spousal support payments for october november and december discussion sec_215 provides that an individual is allowed a deduction for alimony or separate_maintenance payments as defined in sec_71 alimony does not include any part of a payment which the terms of the divorce instrument fix as a sum payable for the support of the children of the payor spouse sec_71 zinsmeister v commissioner tcmemo_2000_364 affd 21_fedappx_529 8th cir respondent acknowledges that mr harris paid at least dollar_figure and maybe more during pursuant to the court orders and decree in his divorce proceeding but argues that most of these payments did not constitute deductible_alimony or separate_maintenance as defined in sec_71 sec_71 provides sec_71 alimony and separate_maintenance payments b alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse divorce_or_separation_instrument --the term divorce_or_separation_instrument means-- a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse the common pleas court’s first temporary order and the divorce decree satisfy the requirements of the definition of a divorce_or_separation_instrument mr harris’s child_support payments made pursuant to the second temporary order and the divorce decree clearly fail to satisfy the requirements of sec_71 and cannot be deducted as alimony we must determine which of the payments directed by the first temporary order and the divorce decree qualify as alimony under the requirements of sec_71 respondent does not contest that mr harris made the monthly dollar_figure spousal support payments directed by the divorce decree and it is clear that these payments totaling dollar_figure constitute alimony or separate_maintenance payments with regard to the mortgage payments we considered a similar situation in zinsmeister v commissioner supra where we stated different considerations come into play regarding whether petitioner’s payment of the mortgages were on the spouse’s behalf when a divorce court orders one spouse to make payments on a mortgage for which both spouses are jointly liable a portion of such payments discharges the legal_obligation of the other spouse in such circumstances the payee spouse has received income under the general principle of 279_us_716 payment by a third party of a person’s legal_obligation is taxable_income to that person accordingly in such cases one-half of the mortgage payment is includable in the gross_income of the payee spouse and to the extent it otherwise qualifies as alimony it is deductible by the payor spouse as alimony see 45_tc_120 simpson v commissioner tcmemo_1999_251 zampini v commissioner tcmemo_1991_395 revrul_67_420 1967_2_cb_63 see also sec_1_71-1t q a-6 temporary income_tax regs fed reg date we find that one-half of each of the eight dollar_figure monthly payments made by mr harris during as directed by the common pleas court in the first temporary order and the divorce decree constitutes alimony or a separate_maintenance payment under sec_71 the other half of each of mr harris’s mortgage payments is attributable to his own mortgage obligation and thus does not qualify as alimony petitioners have not produced any evidence of other_payments that could be considered alimony or separate_maintenance we hold that petitioners are entitled to an alimony deduction limited to the dollar_figure total of the three spousal support payments for october november and date plus one-half of each dollar_figure monthly mortgage payment for may through date to reflect the foregoing decision will be entered under rule
